Citation Nr: 1213095	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  07-39 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a chronic left upper extremity disorder to include shoulder neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from May 2003 to April 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Los Angeles, California, Regional Office (RO) which, in pertinent part, denied service connection for left shoulder neuropathy.  

The Board has reframed the issue of service connection for left shoulder neuropathy as entitlement to service connection for a chronic left upper extremity disorder to include shoulder neuropathy in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

In his November 2007 Appeal to the Board (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  The Veteran was scheduled for a September 19, 2011, hearing before a Veterans Law Judge sitting at the RO.  The Veteran did not appear for the scheduled hearing.  An October 4, 2011, written statement from the accredited representative informed VA that the Veteran "had recently moved to Texas."  The accredited representative clarified that the Veteran had been unable to appear for the scheduled hearing due to his relocation and requested that the hearing be rescheduled.  

Initially, the Board observes that the Veteran now resides in Texas and action should be taken to transfer the Veteran's claims file to the appropriate Regional Office.  It is not evident that the Veteran received notice of the September 19, 2011, hearing prior to the hearing date.  Therefore, he should be rescheduled for the requested hearing before a Veterans Law Judge sitting at the appropriate Regional Office.  

Accordingly, this case is REMANDED for the following action: 

Reschedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the appropriate Regional Office given his relocation to Texas.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

